UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4409


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYHEEM RISHAWN JENKINS, a/k/a Heem,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00446-RBH-6)


Submitted:   March 30, 2015                 Decided:   April 22, 2015


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


M.W. Cockrell, III, THE COCKRELL LAW FIRM, P.C., Chesterfield,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryheem Rishawn Jenkins appeals his conviction, pursuant to

a     guilty    plea,      for    conspiracy      to    possess           with   intent     to

distribute and to distribute 280 grams or more of cocaine base,

500 grams or more of cocaine, and a quantity of marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012).                                The

district        court    sentenced     Jenkins         to     a    180-month      term     of

imprisonment, as stipulated in the Fed. R. Crim. P. 11(c)(1)(C)

plea agreement.          Jenkins’ counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that he has

found    no     meritorious        grounds    for      appeal       but     raising   as    a

potential       issue    the     adequacy    of   the       plea   hearing.        Although

informed of his right to do so, Jenkins has not filed a pro se

supplemental brief.

       Having reviewed the transcript of the plea colloquy for

plain error, we conclude that the district court substantially

complied with the requirements of Rule 11.                         The court’s failure

to inform Jenkins of the potential immigration consequences of

his plea and that the agreed-upon sentence would be included in

the    judgment      did    not     affect    his      substantial          rights.        See

Henderson       v.   United      States,    133   S.    Ct.       1121,    1126-27    (2013)

(providing standard); see also United States v. Davila, 133 S.

Ct.     2139,     2147     (2013)     (applying        standard       in     guilty       plea

context).

                                             2
     In    accordance    with    Anders,       we    have    reviewed    the       entire

record for any meritorious grounds for appeal and have found

none.      Accordingly,    we    affirm       Jenkins’      conviction.        Because

Jenkins’    agreed-upon    sentence         was     imposed     pursuant      to    Rule

11(c)(1)(C), it is not reviewable.                  See 18 U.S.C. § 3742(c)(1)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).     Thus, we dismiss the appeal as to the sentence and we

affirm the judgment in all other respects.

     This    court     requires      that      counsel       inform     Jenkins,      in

writing,    of   his   right    to   petition       the     Supreme   Court    of    the

United States for further review.                   If Jenkins requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Jenkins.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                          3